Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 
Status of Claims
2.	Claims 1-23, 25 and 32 are cancelled. 
3.	Claim 38 is new
3.	Claims 24, 26, 30, 31, 33, and 37 are amended
4.	Claims 24, 26-31, and 33-38 are pending

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims claim 26-30, 33- 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	In claim 26-28, 30, 33-35, and 37 recite ““at least a portion of the imagery” is a relative term, which renders the claims indefinite. The term is not defined by the claim. The specification recites “at least a portion of imagery” (Specification: Paragraph [0042, [0044]), but it does not provide a standard for ascertaining the measure of at least a portion of imagery, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Examiner notes: The term “at least a portion of the imagery” is descriptive language. It is unclear the measure of “at least a portion of the imagery” and does not provide a clear cut indication of scope because it imposed no structural limits of the portion of the imagery. Therefore, the claims are indefinite.)
9.	Claims 29 and 36 are dependent on claims 35 and 28, respectively
10.	Appropriate action is required.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 24, 26-31, and 33-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 24, 26-31, and 33-38 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
13.	Claims 24, 26-30, and 38 are directed to a system, and claims 31, 33-37 are directed to a non-transitory computer-readable medium. 24, 26-31, and 33-38 fall within one of the four statutory categories of invention. (Step 1: Yes)
14.	In claim 24, corresponding claim 31, the limitations that define an abstract idea (in bold) are below (claim 24 is shown below for display purposes):
A system for computing a risk associated with a product or service offering, the system comprising: 
a memory storing machine-readable instructions; and 
one or more processors configured to execute the machine-readable instructions to: 
verify that free form text and imagery from a plurality of sources of data relate to an entity based on validating the free form text and imagery with one or more corroborative information sources;
 process the free form text from the plurality of sources of data by applying one or more controls to the free form text to provide for a consistent comparison across entities that vary with respect to one or more of age, demographics, geographic region, or a combination thereof, and producing from the free form text at least one measure in criteria indicative of a presence of risk; 
process imagery from the plurality of sources of data to produce from the imagery at least one measure in the criteria indicative of the presence of risk; 
process the at least one measure in the criteria indicative of the presence of risk in the free form text with a text quantification model, wherein the text quantification model is selected from a plurality of text quantification models based on aspects of the product or service offering; 
process the imagery with an image quantification model to determine at least one measure in the criteria indicative of the presence of risk, wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or service offering; and 
quantify occurrences of the risk by producing a risk factor based on the at least one measure in the criteria indicative of the presence of risk based on the free form text and the imagery from the plurality of sources of data.
15.	In claim 24 and 31, are steps that describe receiving, determining, associating (i.e. comparing), and quantifies (i.e. calculating) data to determine an overall risk factor based on applying mathematical concepts (i.e. image quantitation model and text quantification model). The above steps are collecting and analyzing information and data and relational data for detecting suspicious activity based on the collected data. The above steps are a system for computing a risk associated with a product or service offering based on the processing imagery of plurality of sources of data which are concepts that are in the enumerating grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
16.	Independent claim 1, corresponding claims 25 and 31, recite the additional components of “system”, “risk criteria text analysis engine of the computing device”, “risk criteria image analysis engine of the computing device”, “text risk criteria presence quantification engine of the computing device”, “image risk criteria presence quantification engine of the computing device”, and “risk computation engine of the computing device”, “memory”, “processors”, and “non-transitory computer-readable medium” . The additional components are recited at a high level of generality and are invoked as tools to perform the processing step for the imagery and free form text of the plurality of sources of data and produce criteria measure. Simply implementing the abstract idea on a generic computing device is not a practical application of the abstract idea. The additional elements of “text quantification model”, “image quantification model”, and “by producing a risk factor”. The additional elements are no more than generally linking the use of the judicial exception to a particular technological for field of use. The recitation of “text quantification model”, “image quantification model”, and “by producing a risk factor” do not take the claim limitation out of the abstract idea (i.e. a general means of using mathematical concepts and relationship to determine the risk score based on the presence of risk). The additional elements do no more than applying a judicial exception to a particular technological environment. The limitations of “verify that free form text and imagery from a plurality of sources of data relate to an entity based on validating the free form text and imagery with one or more corroborative information sources, and “process the free form text from the plurality of sources of data by applying one or more controls to the free form text to provide for a consistent comparison across entities that vary with respect to one or more of age, demographics, geographic region, or a combination thereof, and producing from the free form text at least one measure in criteria indicative of a presence of risk”. The steps of verify, apply, and comparison of the results of the collection and analysis of the data where are concepts that are in the grouping of abstract ideas related to mental process. The claim limitations do no more than applying a judicial exception to a particular technological environment. Therefore claims 1 is directed to an abstract idea
17.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
The methods, program codes, and instructions described herein and elsewhere may be implemented on or through mobile devices. The mobile devices may include navigation devices, cell phones, mobile phones, mobile personal digital assistants, laptops, palmtops, netbooks, pagers, electronic books readers, music players and the like. These devices may include, apart from other components, a storage medium such as a flash memory, buffer, RAM, ROM and one or more computing devices. The computing devices associated with mobile devices may be enabled to execute program codes, methods, and instructions stored thereon. (Specification: Paragraph [0171])
The system comprises one or more processors communicating with an online network, a database in communication with the processor(s), and one or more memory devices storing instructions that, when executed by the processor, cause the system to receive a request pertaining to a target subject and specific use case, search the online computer network for information about the subject, store the information as profile data for the subject, select a plurality of features according to the specific use case, evaluate the profile data in comparison with known outcome information from the database, and determine a recommended action for the target subject and specific use case per the evaluation. (Specification: Paragraph [0025]) 
The method further includes calculating with the computing device a likelihood of at least one corroborated occurrence of risk criteria in the real- world from quantified outputs delivered from the risk criteria occurrence engine, the risk criteria reference engine, the collaborative risk occurrence probability engine and the image-based risk criteria engine.(Specification: Paragraph [0041]
18.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
19.	Finally, taken together, the additional elements and no additional components as stated above of claim 24, and corresponding claim 31 have been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 24, corresponding claim 31, are directed to an abstract idea without significantly more.
20.	Dependent claims 26-30, and 33-38 further recite limitations of wherein at least a portion of the imagery from the plurality of sources of data shows a physical object, and the physical object comprises at least one of a swimming pool, a hot tub, a pet, a trampoline, a workshop or census data for an address of the physical object, wherein at least a portion of the imagery from the plurality of sources of data is related to a description of a good or service provided in a related environment associated with the entity,   wherein at least a portion of the imagery from the plurality of sources of data is related to a property item associated with the entity, wherein the property item is at least one of a swimming pool, a hot tub, a motorcycle, a boat, a deck, a treehouse, a helicopter, a plane, a shed, a workshop, a power tool, or an item of heavy machinery, wherein a portion of the imagery from the plurality of sources of data in a related environment includes at least one of an image of a swimming pool, a trampoline, a deck, a shed, an item of heavy machinery, a motorcycle, a boat, a workshop or a set of multiple vehicles at an address of a physical object associated with the entity, and wherein the one or more corroborative information sources include crowd sourced information sources. The above limitations are directed to collect and associate data to a description of goods and services. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The amended claims encompasses simply comparing and associating the collected data to a predetermined product and service. The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Simply suggesting a technological environment (i.e., steps directed to the general means using generic computer functions of collecting and associating information based on a plurality of data sources) upon which the abstract idea may be implemented does not alter or transform the abstract idea.  The claims are directed to an abstract idea. 
21.	There are additional components of “non-transitory computer-readable medium”, “processor”, and additional elements of “risk criteria text analysis engine”, the above claim limitations are no more than mere instructions to apply the exception using a particular technological environment. Therefore, the claims are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, like the independent claim, dependent claims 26-30, and 33-38 further are directed to an ineligible judicial exception without any significant more.
22.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 24, 26-31, and 33-38 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 103

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
25 .	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

26. 	Claims 24, 26-31, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable by Roberts et al. (US Patent Application Publication No. 2014/0330594; hereafter known as Roberts) and in further view of Lim et. al (US Patent Application Publication No.: 2015/0363717; hereafter known as Lim) 

27.	In claim 24: Roberts discloses,
A system for computing a risk associated with a product or service offering, the system comprising (i.e., the invention relates to a computerized system and method which uses third-party platform data to determine an industrial classification, which is used to determine an insurance evaluation of an entity for pricing and other applications and where industrial classification of an entity is an important factor in determining insurance risk): (Roberts: Paragraph [0002], [0003])
a memory storing machine-readable instructions; and (i.e., instructions of the program may be read into a main memory of the processor from a computer-readable medium other than the data storage device) (Roberts: Paragraph [0077], [0080])
one or more processors configured to execute the machine-readable instructions to: (i.e., any non-transitory medium that provides or participates in providing instructions to the processor of the computing device (or any other processor of a device described herein) for execution) (Robert: Paragraph [0079])
process the free form text from the plurality of sources of data by applying one or more controls to the free form text to provide for a consistent comparison across entities that vary with respect to one or more of age, demographics, geographic region, or a combination thereof, (i.e., The content processor accesses the Internet, claims database 118, or other data source and extracts data and insurance evaluation may relate to any type of insurance coverage or insurance policy real and personal property and the content processor may be linked to resources that have the capability to parse the information may extract and manipulate data from text (e.g., in reviews of an entity), images, or other formats delivered including applying business rules) (Roberts: Paragraph [0060], [0075] [0206], [0235]) and producing from the free form text at least one measure in criteria indicative of a presence of risk; (i.e., Graphical data may be broken into tokens such as symbols and patterns recognized as particular types of images, such as images corresponding to types of products, equipment, devices and the like. Suitable image-recognition algorithms may be implemented in software for identification of items in images; the identified terms recognized by image recognition algorithms may be tokenized in the same manner as text data, by way of example the computerized predictive model are then output to a business logic processor. From the output of the computerized predictive model, the business logic processor determines an insurance risk of the entity) (Paragraph [0089], [0117], [0157], [0159])
process imagery from the plurality of sources of data to produce from the imagery at least one measure in the criteria indicative of the presence of risk; (i.e., using optical character recognition algorithms by way of example, and incorporate such converted text data including a suitable algorithm may be indicative of the new risk associated with the business entity) (Roberts: Paragraph [0089], [0157], [0159])
process the at least one measure in the criteria indicative of the presence of risk in the free form text with a text quantification model, wherein the text quantification model is selected from a plurality of text quantification models based on aspects of the product or service offering; (i.e., the predictive model then processes the text information from the content processor to determine that industrial classifications for The Hartford include auto insurance services and property insurance services, possibly among other identified industrial classifications and the analysis may begin with the initial classification generated consistent with the textual data a set of rules may be defined for entities that are the entities (i.e. restaurants) (Roberts: Paragraph [0110], [0235])
process the imagery with an image quantification model to determine at least one measure in the criteria indicative of the presence of risk (Roberts Paragraph [0159], [0235]), wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or service offering; and ( i.e., recognized as particular types of images, such as images corresponding to types of products, equipment, devices and the like. Suitable image-recognition algorithms may be implemented in software for identification of items in images; the identified terms recognized by image recognition algorithms and including applying business rules) (Roberts: Paragraph [0206, [0234], [0159], [0235])
quantify occurrences of the risk by producing a risk factor based on the at least one measure in the criteria indicative of the presence of risk (i.e., frequency determination may include a count of the number of occurrences) based on the free form text and the imagery from the plurality of sources of data. (i.e., the veracity indicator may be an active factor that is used in a multivariate formula for determining the classification and/or the risk factor for the entity. In an embodiment, the veracity indicator may be an active factor that is used in determining the likelihood a determined classification applies to the entity seeking insurance based on image recognition data) (Robert: Paragraph [0161], [0164], [0220], [0235])
	Roberts does not disclose,
verify that free form text and imagery from a plurality of sources of data relate to an entity based on validating the free form text and imagery with one or more corroborative information sources; 
	However Lim discloses,
verify that free form text and imagery from a plurality of sources of data relate to an entity based on validating the free form text and imagery with one or more corroborative information sources (i.e., data systems may receive and review data, such as data from publications and social media sources, review sites, and other sources, relating to insured businesses, apply rules to the insured businesses to identify text or image data inconsistent with classifications or scope (e.g., terms describing food items in a social media post about an insured business classified as a hardware store) ; (Lim:  Paragraph [0051], [0056], [0058], [0059], [0081], [0083], [0097])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robert and Lim so that so that the system can include an approach to verify that free form text and imagery from a plurality of sources of data relate to an entity so that the system to mi agitate risk for insurance evaluation. The invention is helpful in assessing and detecting certain situations involving such additional or new uses for commercial enterprise (Lim: Paragraph [0021]). The system may be able to collect certain information such as documented images that help make the fraud determination and thus will help the insurance company manage the claim to the benefit of the public and other insureds. (Lim: Paragraph [0021])
28.	In claim 26: The combination of Roberts and Lim disclose the system of supra, including wherein at least a portion of the imagery from the plurality of sources of data shows a physical object, and the physical object comprises at least one of a swimming pool, a hot tub, a pet, a trampoline, a workshop or census data for an address of the physical object. (i.e., image data and video data may be generated, based on image recognition algorithms to identify symbols, devices, equipment, clothing, characteristics of individuals, and other data image recognition technology may identify images of tractor-trailers similarly, images of vans and small trucks on an electronic resource of an entity stated to be a long-distance hauling service including applying business rules including the rules may be defined that identify certain risks associated with an entity) (Roberts: Paragraph [0164], [0194], [0235], [0243], [0244])
29.	In claim 27: The combination of Roberts and Lim disclose the system of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a description of a good or service provided in a related environment associated with the entity. (i.e., classify The Hartford Financial Services Group The web page includes images, text, text input boxes, buttons, and links to other web pages. The content processor scrapes text from text segments content processor to determine Hartford include auto insurance services and property insurance services including applying business rules including the rules may be defined that identify certain risks associated with an entity) (Roberts: Paragraph [0114],[0190],[0219], [0235],[0243],[0244])
30.	In claim 28: The combination of Roberts and Lim disclose the system of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a property item associated with the entity. (i.e., insurance evaluation may relate to any type of insurance coverage or insurance policy real and personal property and the content processor may be linked to resources that have the capability to parse the information. The content processor may extract and manipulate data from text (e.g., in reviews of an entity), images, or other formats delivered including applying business rules including the rules may be defined that identify certain risks associated with an entity) (Roberts: Paragraph [0060], [0206], [0235], [0243], [0244])
31.	In claim 29: The combination of Roberts and Lim disclose the system of supra, including wherein the property item is at least one of a swimming pool, a hot tub, a motorcycle, a boat, a deck, a treehouse, a helicopter, a plane, a shed, a workshop, a power tool, or an item of heavy machinery. (i.e., image data and video data may be generated, based on image recognition algorithms to identify symbols, devices, equipment, clothing, characteristics of individuals, and other data image recognition technology may identify images of tractor-trailers  Similarly, images of vans and small trucks on an electronic resource of an entity stated to be a long-distance hauling service including applying business rules)  (Roberts: Paragraph [0164], [0194], [0235])
32.	In claim 30: The combination of Roberts and Lim disclose the system of supra, including wherein a portion of the imagery from the plurality of sources of data in a related environment includes at least one of an image of a swimming pool, a trampoline, a deck, a shed, an item of heavy machinery, a motorcycle, a boat, a workshop or a set of multiple vehicles at an address of a physical object associated with the entity. (i.e., insurance evaluation may relate to any type of insurance coverage or insurance policy real and personal property including having different characteristics, such as geographic location, entity size and other factors i.e. categories (small and large commercial) including the rules may be defined that identify certain risks associated with an entity) (Roberts: Paragraph [0060], [0141[, [0143], [0179], [0235], [0243], [0244])

33.	In claim 31: Roberts discloses,
A non-transitory computer-readable medium containing computer-readable instructions that, when executed by at least one processor, cause the at least one processor to perform the steps of: (i.e., non-transitory medium that provides or participates in providing instructions to the processor) (Roberts: Paragraph [0079])
processing the free form text from the plurality of sources of data to apply one or more controls to the free form text to provide for a consistent comparison across entities that vary with respect to one or more of age, demographics, geographic region, or a combination thereof, (Roberts: Paragraph [0060], [0075] [0206], [0235])  and to produce from the free form text at least one measure in criteria indicative of a presence of risk associated with a product or a service offering associated with the entity; (Roberts: Paragraph [0089], [0117], [0157], [0159])
processing imagery from the plurality of sources of data to produce from the imagery at least one measure in the criteria indicative of the presence of risk; (Roberts: Paragraph [0089], [0157], [0159])
processing the at least one measure in the criteria indicative of the presence of risk in the free form text with a text quantification model, wherein the text quantification model is selected from a plurality of text quantification models based on aspects of the product or the service offering; (Roberts: Paragraph [0110], [0235])
processing the imagery with an image quantification model to determine at least one measure in the criteria indicative of the presence of risk (Roberts Paragraph [0159], [0235]), wherein the image quantification model is selected from a plurality of image quantification models based on aspects of the product or the service offering; and (Roberts: Paragraph [0206, [0234], [0135], [0235])
quantifying occurrences of the risk by producing a risk factor based on the at least one measure in the criteria indicative of the presence of risk based on the free form text and the imagery from the plurality of sources of data. (Robert: Paragraph [0161], [0164], [0220], [0235])
	Roberts does not disclose,
	verifying that free form text and imagery from a plurality of sources of data relate to an entity based on validating the free form text and imagery with one or more corroborative information sources; 
However Lim discloses,
verifying that free form text and imagery from a plurality of sources of data relate to an entity based on validating the free form text and imagery with one or more corroborative information sources; (Lim:  Paragraph [0051], [0056], [0058], [0059], [0081], [0083], [0097]) )
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robert and Lim so that so that the non-transitory medium can include an approach to verify that free form text and imagery from a plurality of sources of data relate to an entity so that the system to mi agitate risk for insurance evaluation. The invention is helpful in assessing and detecting certain situations involving such additional or new uses for commercial enterprise (Lim: Paragraph [0021]). The system may be able to collect certain information such as documented images that help make the fraud determination and thus will help the insurance company manage the claim to the benefit of the public and other insureds. (Lim: Paragraph [0021])

34.	In claim 33: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein at least a portion of the imagery from the plurality of sources of data shows a physical object, and the physical object comprises at least one of a swimming pool, a hot tub, a pet, a trampoline, a workshop or census data for an address of the physical object. (Roberts: Paragraph [0164], [0194], [0235], [0243], [0244])
35.	In claim 34: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a description of a good or service provided in a related environment associated with the entity. (Roberts: Paragraph [0114],[0190],[0219], [0235],[0243],[0244])
36.	In claim 35: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein at least a portion of the imagery from the plurality of sources of data is related to a property item associated with the entity. (Roberts: Paragraph [0060], [0206], [0235], [0243], [0244])
37.	In claim 36: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein the property item is at least one of a swimming pool, a hot tub, a motorcycle, a boat, a deck, a treehouse, a helicopter, a plane, a shed, a workshop, a power tool, or an item of heavy machinery. (Roberts: Paragraph [0164], [0194], [0235])
38.	In claim 37: The combination of Roberts and Lim disclose the non-transitory computer-readable medium of supra, including wherein a portion of the imagery from the plurality of sources of data in a related environment includes at least one of an image of a swimming pool, a trampoline, a deck, a shed, an item of heavy machinery, a motorcycle, a boat, a workshop or a set of multiple vehicles at an address of a physical entity associated with the object. (Roberts: Paragraph [0060], [0141[, [0143], [0179], [0235], [0243], [0244])
39.	In claim 38: The combination Roberts and Lim disclose the system of supra, including wherein the one or more corroborative information sources include crowd sourced information sources. (i.e., may be obtained from any third-party data source. The third-party data sources may include in embodiments data from advertising sources, such as yellowpages.com, services providing ratings, such as Angie's List and Yelp, and other sources) (Roberts: Paragraph [0068], [0153]) 
Response to Arguments
40.	Applicant's arguments with respect to the rejection of claims under U.S.C
§112(a) rejections for claim 1, Applicant deleted the claim and rejected subjected matter. Applicant's remarks have been fully considered and the 112(a) rejections are withdrawn. 
41.	Applicant's arguments with respect to the rejection of claims under U.S.C
§112(b) rejections for claim 26-30, 33- 37, Applicant's remarks have been fully considered and are not persuasive.
	The Applicants argument argues that "at least a portion of the imagery" is not a relative term. Moreover, the Office Action did not explain why "at least a portion of the imagery" is a relative term.
	The Applicant respectfully disagrees. A claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite. The term or limitation does not provide or
distinctly defined the metes and bounds for "portion”. (i.e., because there is more than
one reasonable interpretation of what species are included in the claim See MPEP 2173.03)
42.	Applicant's arguments with respect to the rejection of claims under U.S.C §101, Applicant's remarks and amendments have been fully considered and are not persuasive.
	The Applicants argument argues that the amended claims, as drafted, define eligible subject matter and do not fall in the enumerating grouping of the abstract idea directed to certain method of organizing human activity. 
	The Examiner respectfully disagrees. Unlike the Federal Court cases cited in the Applicants arguments (Arguments & Remarks, pgs. 9-11), the amended claims are directed to an abstract idea.  The amended claim, as drafted, steps are collecting and analyzing information and data and relational data for detecting suspicious activity (i.e. risk analysis) based on the collected data, in this case, information for risk analysis for insurance. As stated above the amended claims 24 and corresponding claim 31, are computing a risk associated with a product or service offering based on the processing imagery of plurality of sources of data. Claims directed to collecting data for risk evaluation for product and services is ineligible subject matter. This is supported in the Applicants specification where it recite “present disclosure relates to risk analysis, and, more particularly, to methods and systems for collecting and processing information from alternative data sources to support various operations of an insurance business” (Specification: Paragraph [0003]) and According to embodiments where the risk analysis is related to a financial instrument, such as an insurance policy or a loan, the payment required by the applicant can be varied according to the predictive score for the applicant.” (Specification [0122]). Therefore, the amended claims 24, corresponding claim 31, falls in the enumerating grouping of Abstract Idea of certain methods of Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
43.	Applicant's arguments with respect to the rejection of claims under U.S.C §103 rejections, Applicant's remarks have been fully considered and are not persuasive 
	The Applicants argument argues that Roberts in view of Lim does not disclose, teach, or suggest the claimed features where 	the Applicant amends independent claim 24 to recite, "process the free form text from the plurality of sources of data by applying one or more controls to the free form text to provide for a consistent comparison across entities that vary with respect to one or more of age, demographics, geographic region, or a combination thereof." This subject matter is similar to what was previously recited in claim 25 but further amended to track more closely the language in paragraph [0131] of the original specification. (Remarks pgs. 11-12)
	The Examiner respectfully disagrees. The Applicants rejection is improper. The U.S.C 103 rejection has been updated with the amended and new limitations. All new and amended limitations are disclosed with Roberts in further view of Lim. See above U.S.C. 103 rejections

Conclusion
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693